Per curiam.
On March 6, 1986, Donald F. Oliver pled guilty in the United States District Court for the Northern District of Georgia to a violation of Title 21, United States Code Section 841 (a) (1); and Title 18, United States Code Section 2 (distribution and possession with intent to distribute amphetamines). On March 28, 1986, pursuant to Bar Rule 4-203 (i), he filed a petition for voluntary surrender of his license. In his petition, he admits that his plea of guilty would constitute grounds for disbarment under Standard 66 of Bar Rule 4-102 of the Georgia Bar Rules. The State Disciplinary Board recommends that his petition be granted.
Having reviewed the file, we agree with the recommendation and accept petitioner’s voluntary surrender of his license, which is equivalent to disbarment.

Voluntary surrender of license accepted.


All the Justices concur.